                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

  CARTER THURMAN CAMPBELL,                       )
                                                 )
              Plaintiff,                         )
  v.                                             )            No.    3:20-CV-275-RLJ-HBG
                                                 )
  CANDICE WHISMAN,                               )
                                                 )
               Defendant.                        )

                                     JUDGMENT ORDER

        For the reasons set forth in the memorandum opinion filed herewith, Defendant Whisman’s

 motion to dismiss this action [Doc 16] is GRANTED, and this prisoner’s pro se complaint for

 violation of 42 U.S.C. § 1983 is DISMISSED.          Because the Court CERTIFIED in the

 memorandum opinion that any appeal from this dismissal would not be taken in good faith, should

 Plaintiff file a notice of appeal, he is DENIED leave to appeal in forma pauperis. See 28 U.S.C.

 § 1915(a)(3); Fed. R. App. P. 24.

        The Clerk is DIRECTED to close the file.

        IT IS SO ORDERED.

                                                            ENTER:


                                                                   s/ Leon Jordan
                                                             United States District Judge


 ENTERED AS A JUDGMENT
     s/ John Medearis
    CLERK OF COURT




Case 3:20-cv-00275-RLJ-HBG Document 20 Filed 01/15/21 Page 1 of 1 PageID #: 85
